TDCJ Offender Details                                                                              Page 1 of2


                                                                                            New Offender Search




 Offender Information Details
    Return to Search list



 SID Number:                                  04749185

 TDCJ Number:                                 01504681

 Name:                                        CAMPOS,RICARDO SANMIGUEL

 Race:                                        H

 Gender:                                      M
 DOB:                                         1934-02-07

 Maximum Sentence Date:
                                               '
                                              2057-10-18

 Current Facility:                            ESTELLE

 Projected Release Date:                      2057-10-18

 Parole Eligibility Date:                     2032-10-18

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.



 1 ,:.   Parole Review Information ·:

 Offense History:
         Offense                        Sentence                  Case           Sentence (YY-
                        Offense                        County
          Date                            Date                     No.             MM-DD)
                   I                I              I            I .      I

                                                                             I


http://offender.tdcj.texas.gov/OffenderSearchloffenderDetail.action?sid=04749185                     7/27/2015